CONFESSION OF ERROR

PER CURIAM.
Appellant, (“Diaz”), appeals trial court’s refusal to award any jail credit time for time served prior to sentencing. On the state’s proper confession of error, we find that the trial court erred when it sentenced Diaz and failed to indicate on the sentencing order that he was entitled to receive credit for time served prior to sentencing. See § 921.161(1), Fla. Stat. (1994); Munch v. State, 634 So.2d 679 (Fla. 5th DCA 1994).
Accordingly, on remand, the trial court shall grant Diaz credit for time previously served before sentencing.
Reversed and remanded with instructions.